NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

Claims 1, 3-6, and 23-37, are presented for examination. Applicant filed a reply to non-final Office action on 11-19/2020 amending claims 1, 8, 10, 12, and 15. In light of Applicant’s amendment and Examiner’s Amendment below, Examiner withdraws the previous § 101 rejection and finds claims 1, 3-6, and 23-37, allowable. Therefore, claims 1, 3-6, and 23-37, are ALLOWED. 

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Attorney Sora Ko on 01/29/2021.

IN THE CLAIMS:

1.	(Currently Amended) A device, comprising:
one or more memories; and
one or more processors, communicatively coupled to the one or more memories, configured to:
	receive a security token associated with an account;
receive 
wherein the information indicates:
an amount of the transaction,
an account owner of [[an]] the account used to complete the transaction,
an individual that used the account of the account owner to complete the transaction, 
	wherein the individual is an authorized user of the account,
		wherein the individual is authorized using the
	security token, and
wherein the individual and the account owner are different entities, and [[or]]
a set of benefits received by the account for the transaction;
identify an offer that corresponds to the transaction,
wherein the offer comprises information identifying a manner in which to divide the set of benefits between the account and another account associated with the individual;
		process the offer after identifying the offer;
determine the manner in which to divide the set of benefits between the account and the other account based on the offer after processing the offer;
divide the set of benefits between the account and the other account; 
update the account and the other account with corresponding portions of the set of benefits based on dividing the set of benefits,
each corresponding portion, of the corresponding portions, including a benefit of the set of benefits[[,]]; and
transmit a set of instructions to a transaction backend device and/or a transaction terminal to configure the transaction backend device and/or the transaction terminal to prevent the individual from using the account for another transaction after the transaction has been completed,
wherein the set of instructions cause: 
revocation of the security token associated with the account 
removal of the information indicating as the authorized user of the account 

2.	(Canceled Herein) 

3.	(Currently Amended) The device of claim 1, wherein the one or more processors are further configured to:
process the information related to the transaction to identify the transaction, the account owner, or the individual after receiving the information related to the transaction;
perform a lookup of the information related to the transaction in a data structure after processing the information; and

identify the offer based on a result of the lookup indicating a match.

4.	(Currently Amended) The device of claim 1, wherein the one or more processors, when updating the account and the other account, are configured to:
identify 
information that identifies the corresponding portions of the set of benefits for the account and the other account; and
output a report including information identifying that the account and the other account have been updated.

5.	(Currently Amended) The device of claim 1, wherein the set of benefits includes:
cash back,
a quantity of rewards points, 
a quantity of loyalty points, or
a discount.

6.	(Currently Amended) The device of claim 1, wherein the one or more processors are further configured to:
generate a report that includes the information related to the transaction or the corresponding portions of the set of benefits after updating the account and the other account; and
output the report after generating the report.

7-22.	(Canceled)

23.	(New) A non-transitory computer-readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to:
receive a security token associated with an account;
receive information related to a transaction that has been completed, wherein the information indicates: 
an amount of the transaction, 
an account owner of the account used to complete the transaction, 
an individual that used the account of the account owner to complete the transaction, 
wherein the individual is an authorized user of the account, 
wherein the individual is authorized using the security token, and
wherein the individual and the account owner are different entities, and

identify an offer that corresponds to the transaction, wherein the offer comprises information identifying a manner in which to divide the set of benefits between the account and another account associated with the individual; 
process the offer after identifying the offer; 
determine the manner in which to divide the set of benefits between the account and the other account based on the offer after processing the offer;
divide the set of benefits between the account and the other account; -2-PATENTU.S. Patent Application No. 15/888,409Attorney Docket No. 0104-0017C1 
update the account and the other account with corresponding portions of the set of benefits based on dividing the set of benefits, each corresponding portion, of the corresponding portions, including a benefit of the set of benefits; and 
transmit a set of instructions to a transaction backend device and/or a transaction terminal to configure the transaction backend device and/or the transaction terminal to prevent the individual from using the account for another transaction after the transaction has been completed, wherein the set of instructions cause: 
revocation of the security token associated with the account, and 
removal of the information indicating the individual as the authorized user of the account.

24.	(New) The non-transitory computer-readable medium of claim 23, wherein the instructions, when executed by the one or more processors, further cause the one or more processors to:
process the offer to identify at least one of:

a first amount of the set of benefits to be provided to the account and a second amount of the set of benefits to be provided to the other account, or
a schedule of values to be provided for different amounts of the set of benefits received by the account for the transaction.

25.	(New) The non-transitory computer-readable medium of claim 23, wherein the instructions, when executed by the one or more processors, further cause the one or more processors to:
send a message to a user device associated with the owner of the account or the individual that used the account to indicate that the transaction has been completed or that the set of benefits has been divided between the account and the other account.

26.	(New) The non-transitory computer-readable medium of claim 23, wherein the instructions, when executed by the one or more processors, further cause the one or more processors to:
generate the other account after determining the manner in which to divide the set of benefits,
the account being associated with the set of benefits; and
update the account and the other account after generating the other account.


request feedback from the individual that used the account or the owner of the account regarding use of the account to complete the transaction; and
update one or more records related to the individual or the owner based on the feedback.

28.	(New) The non-transitory computer-readable medium of claim 23, wherein the instructions, when executed by the one or more processors, further cause the one or more processors to:
modify the manner in which the set of benefits is to be divided based on one or more other offers; and
update the account and the other account after modifying the manner in which the set of benefits is to be divided.

29.	(New) The non-transitory computer-readable medium of claim 23, wherein the instructions, that cause the one or more processors to determine the manner in which to divide the set of benefits, further cause the one or more processors to:
determine whether to provide a same type of benefit or different types of benefits, to the account and the other account based on the set of benefits received for the transaction.




receiving a security token associated with an account;
receiving, by a computing device, information related to a transaction that has been completed, wherein the information indicates: 
an amount of the transaction, 
an account owner of the account used to complete the transaction, 
an individual that used the account of the account owner to complete the transaction, 
wherein the individual is an authorized user of the account, 
wherein the individual is authorized using the security token, and 
wherein the individual and the account owner are different entities, and 
a set of benefits received by the account for the transaction; 
identifying, by the computing device, an offer that corresponds to the transaction, wherein the offer comprises information identifying a manner in which to divide the set of benefits between the account and another account associated with the individual; 
processing, by the computing device, the offer after identifying the offer; 
determining, by the computing device, the manner in which to divide the set of benefits between the account and the other account based on the offer after processing the offer;
dividing, by the computing device, the set of benefits between the account and the other account; -2-PATENT U.S. Patent Application No. 15/888,409 Attorney Docket No. 0104-0017C1 
updating, by the computing device, the account and the other account with corresponding portions of the set of benefits based on dividing the set of benefits, each corresponding portion, of the corresponding portions, including a benefit of the set of benefits; and 

revocation of the security token associated with the account, and 
removal of the information indicating the individual as the authorized user of the account.

31.	(New) The method of claim 30, wherein updating the account and the other account further comprises: 
updating, by the computing device, the account and the other account with different types of benefits after determining the manner in which to divide the set of benefits; and
requesting, by the computing device and from a server device, an update to the set of benefits associated with use of the account.

32.	(New) The method of claim 30, wherein updating the account and the other account comprises:
updating, by the computing device, the account with a first portion of the set of benefits of the corresponding portions of the set of benefits; and
updating, by the computing device, the other account with a second portion of the set of benefits of the corresponding portions of the set of benefits.



removing, by the computing device, information identifying the individual from information identifying a set of individuals authorized to use the account to complete transactions. 

34.	(New) The method of claim 30, further comprising:
determining, by the computing device, that the individual is an authorized user of the account based on one or more of:
a type of the transaction, or
a location of the transaction. 

35.	(New) The device of claim 1, wherein the one or more processors are further configured to:
determine that the individual is an authorized user of the account based on one or more of:
a type of the transaction, or
a location of the transaction.

36.	(New) The non-transitory computer-readable medium of claim 23, wherein the instructions, when executed by the one or more processors, further cause the one or more processors to:
process the information related to the transaction to identify the transaction, the account owner, or the individual after receiving the information related to the transaction; 

identify the offer based on a result of the lookup indicating a match.  

37.	(New) The method of claim 30, further comprising: 
processing, by the computing device, the information related to the transaction to identify the transaction, the account owner, or the individual after receiving the information related to the transaction; 
performing, by the computing device, a lookup of the information related to the transaction in a data structure after processing the information; and 
identifying, by the computing device, the offer based on a result of the lookup indicating a match. 

Allowable Subject Matter

Claims 1, 3-6, and 23-37, are allowed. The following is a statement of reasons for the indication of allowable subject matter:  

The claimed invention is directed to a system, a non-transitory computer readable medium, and a method for authorizing a third party to use an account of an account owner to complete a transaction.

35 USC § 101: The newly amended claims 1, 3-6, and 23-37, overcome the previous § 101 rejection because the following limitations integrate the abstract idea into a practical 

35 USC § 102 and § 103: The prior art Conaty (2007/0078760 A1) teaches generally a system, a non-transitory computer readable medium, and a method for authorizing a third party to use an account of an account owner to complete a transaction. The prior art, however, fails to teach a system, a non-transitory computer readable medium, and a method for: “receive information related to a transaction that has been completed, wherein the information indicates an individual that used the account of the account owner to complete the transaction, wherein the information indicates the individual and the account owner are 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Sagan (2016/0292663 A1) discloses: 
“A system and method are provided for allocating a transaction among a plurality of accounts. The system comprises one or more memory devices storing instructions and one or more data records associating a transaction rule with a first account, and one or more processors configured to execute the instructions to receive transaction information 

Barbaria (2015/0051960 A1) discloses:
“A system for linking coupons to financial accounts using a mobile device that includes a financial institution database that stores an account of an account holder, a communication interface of a financial institution that receives, via a network, coupon data associated with one or more discounts from a mobile device of the account holder, a linking processor that associates the coupon data with the account of the account holder, an authorization network interface that receives transaction data relating to transactions associated with the account of the account holder, a comparison processor of a financial institution that determines compares the coupon data with the transaction data to determine whether a qualifying transaction has occurred, and a discount processor of a financial institution that provides a credit to an account holder when a qualifying transaction has occurred.” 

Liang (WO 2014/032543 A1) discloses:
“The method involves using a third-party application server or authorization server for sending (S302) authorization information to user agent generates first authentication and authorization data according to user information and authorization information that is used for authorizing third-party application server to have access to data resource stored in another service provider but not stored in third-party application server. The first authentication and authorization data is received (S304) from user agent by using third-party application server.”

Eric Grosse and Mayank Upadhyay. Authentication at Scale. Copublished by the IEEE Computer and Reliability Societies. January/February 2013. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3691